UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-6686



WILLIAM FRANKLIN,

                                            Petitioner - Appellant,

          versus


BOBBY SHEARIN; KATHLEEN HAWK SAWYER, Director;
CHAIRMAN, UNITED STATES PAROLE COMMISSION,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
02-70-JFM)


Submitted:   July 25, 2002                 Decided:   August 7, 2002


Before WIDENER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Franklin, Appellant Pro Se. Allen F. Loucks, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Franklin appeals the district court’s orders denying

relief on his 28 U.S.C. § 2241 (2000) petition and on his motion to

alter or amend that judgment.   We have reviewed the record and the

district court’s opinion and orders and find no reversible error.

Accordingly, we affirm both orders on the reasoning of the district

court.   See Franklin v. Shearin, No. CA-02-70-JFM (D. Md. Mar. 29

& Apr. 16, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2